Case 2:18-ml-02814-AB-FFM Document 199-23 Filed 02/26/19 Page 1 of 8 Page ID
                                 #:6488




                EXHIBIT 39
                                                                                                                                                         EXHIBIT 39-1
                Case 2:18-ml-02814-AB-FFM Document 199-23 Filed 02/26/19 Page 2 of 8 Page ID
                                                 #:6489




                                  Three customer complains from internet news


                                 Engine type Purchased month Verbatim
                                                                        After one month usage, there are noise in car everywhere, the thing worry
                                     2.0L               May-13            he owner most is the transmission abnormal noise; there are harsh "Kar
                                                                        kar kar" noise whenever it's shifting.
                                                                        In low speed, there are abnormal noise "Kala Kala"; currently, the Dealer is
                                  Unknown               Feb-13
                                                                        repairing this issues
                                                                        When the mileage is 11000km on Jun. 2013, there was abnormal noise,
                                                                        mainly during acceleration and upshift to 2nd, 3rd, 4th; there was 2-6 times
                                                                         'Kar kar kar" abnormal noise. On Jul. 1st, I went to the dealer for repair.
                                                                        The deale~s technician just press the acceleration pedal and told me that
                                     2.0L               Sep-12
                                                                          here was no problem. After that, I found that there was still noise and even
                                                                        more severe. So I went to dealer again on Jul. 18th, the dealer judged it as
                                                                        Gransmission noise; I reflected it to Chang'an Ford, and got feedback on
                                                                          ul. 24th that it's normal working noise.

                                 The above internet information (News on Aug. 1st ) can be found:
                                 hltp://auto.jrj.com.cn/2013/08/01143115618945.shtml




Produced Subject to a Confidential Protective Order                                                                                                          VGSS-00033129
                                                                                                                                                   EXHIBIT 39-2
                Case 2:18-ml-02814-AB-FFM Document 199-23 Filed 02/26/19 Page 3 of 8 Page ID
                                                 #:6490




                                  More comments from this internet news


                                  The New Focus AT is surprising similar as VW's DSG (exposed on Mar. 15 2013 in CCTV), the insider
                                  says that there are design defects for dual-clutch transmission;
                                  Based on insider analysis, the New Focus abnormal noise is related its dry dual-clutch design. The
                                  reporter consults to the car expert, the expert says "the dry dual clutch transmission has very little oil, so
                                  the inside resistance is very low, the gear efficiency is high; car equipped with dry dual-clutch
                                  transmission has very low fuel consumption. for example, the weight of New Focus is higher than
                                  Japanese car brand, while the fuel consumption is lower. of course, the dry dual-clutch transmission's
                                  advantage also lead to its disadvantage: due to low oil volume, the heat can't be conducted outside
                                  during gear rotating, which will lead to transmission failure easily." this expert also explains that" during
                                  dual-clutch transmission development, the car company will consider problem in cost perspective, if
                                  vehicle use dry dual-clutch transmission, per transmission can save 5-6 liters transmission oil. the
                                  market price of transmission oil is 130RMB per liter, so it can save 700RMB per transmission. for one
                                  company with 1 million volume yearly, it can save 70million RMB per year, which is attractive for every
                                  car company.
                                  During the investigation, the exposed New Focus transmission is almost similar as the former VW's
                                  DQ200 transmission. Coincidently, New Focus and VW share the same core module of transmission
                                  and the supplier is LuK.
                                  Currently, for the transmission abnormal noise, the Chang'an Ford's official reply is "Clutch abnormal
                                  noise is normal, it doesn't impact safe driving.




Produced Subject to a Confidential Protective Order                                                                                                    VGSS-00033130
                                                                                      EXHIBIT 39-3
                Case 2:18-ml-02814-AB-FFM Document 199-23 Filed 02/26/19 Page 4 of 8 Page ID
                                                 #:6491




                                                      Backup
                                        RDA data on China C346 AT noise




Produced Subject to a Confidential Protective Order                                            VGSS-00033131
                                                                                                                                                  EXHIBIT 39-4
                Case 2:18-ml-02814-AB-FFM Document 199-23 Filed 02/26/19 Page 5 of 8 Page ID
                                                 #:6492




                                C346 CQ DPSG abnormal noise-Quarter TGW

                                                                                                                        TGW per 1000

                                                                                                             AX-FOCUS (C346) (APA-CHONGQING II)

                                                                                                             2012Q3   2012 Q4   2013Ql   2013Q2

                                                                Nll - UNUSUAL ENGINE NOISE AT IDLE/STARTUP     23        8        17       22

                                                                N12 - UNUSUAL ENGINE NOISE WHILE DRNING        9         6        6        0
                                                                          -                      -             -                 -
                                  V49 - POWERTRAIN GOOD SOUND ~18 - UNUSUAL TRANSMISSION NOISES                12       11        0        11
                                  AND NVH
                                                              N20 - VEHICLE VIBRATES EXCESSIVELY AT IDLE       3         8        0        11

                                                               Total V49 - POWERTRAIN GOOD SOUND AND
                                                                                                               46       33        23       45
                                                                NVH




                                                                                                                                                         4




Produced Subject to a Confidential Protective Order                                                                                                   VGSS-00033132
                                                                                                                                     EXHIBIT 39-5
                Case 2:18-ml-02814-AB-FFM Document 199-23 Filed 02/26/19 Page 6 of 8 Page ID
                                                 #:6493




                                C346 CQ DPSG abnormal noise--Verbs

                                   2012 N18 AT Verbs
                                      •The detailed problem is the same exceptional noise of my vehicle as the noise of a manual
                                   shifted vehicle. -2.0L

                                      •The detailed problem is noisy shifting from the first to the second gear. This happens when
                                   the car is cold, warming up or hot.-1.6L

                                      •The detailed problem is exceptional noise when shifting. This happens when the car is cold
                                   or hot. It happens intermittently. When this occurred, the speed was 20. This happens when
                                   at steady speed. I first noticed it after driving more than 1,000 kilometers.-1.6L

                                      •Exceptional noise from the transmission shift when shifting. The detailed problem is
                                   exceptional noise when shifting at low speed. This happens when the car is cold, warming up
                                   or hot. The noise is very obvious when the vehicle is hot. It happens all the time. When the
                                   speed was 30-40, the noise was very obvious. This happens when accelerating. I first noticed
                                      it after driving about 3,000 kilometers. -1.6L

                                      •The detailed problem is exceptional transmission noise. It happens intermittently. The

                                   typical conditions I drive in are city road. The noise can be heard but it is hard to
                                   describe. I first Aotieed it tflree FA0Atfls after delivery.   1.6L
                                  5




                                                                                                                                            5




Produced Subject to a Confidential Protective Order                                                                                      VGSS-00033133
                                                                                                                                   EXHIBIT 39-6
                Case 2:18-ml-02814-AB-FFM Document 199-23 Filed 02/26/19 Page 7 of 8 Page ID
                                                 #:6494




                                C346 CQ DPSG abnormal noise--Verbs

                                   2012 N18 AT Verbs
                                   •The detailed problem is exceptional transmission noise. It happens intermittently. The
                                   typical conditions I drive in are city road. The noise can be heard but it is hard to
                                   describe. I first noticed it three months after delivery. -1.6L

                                   •The detailed problem is exceptional noise from the transmission when driving. It
                                   happens intermittently. The typical conditions I drive in are city road or express highway.
                                   When this occurred, the speed was 1-40. I first noticed it more than one week after
                                   delivery-1.6L

                                   •The detailed problem is abnormal noise when I shift gear. When it happens, the car is
                                   hot. It happens all the time. I frequently drive on slopes. When it happens, the speed is
                                   30-40, at 2-3 gear or when I shift from higher gear to lower gear. When I first noticed it, I
                                   just get the car. -1.6L

                                   •The detailed problem is too loud noise and vibration of the vehicle when shifting. It is
                                   particularly noisy when shifting gear under automatic transmission. I first noticed it after
                                   driving about 2 000 kilometers.-1.6L

                                  6




                                                                                                                                          6




Produced Subject to a Confidential Protective Order                                                                                    VGSS-00033134
                                                                                                                                        EXHIBIT 39-7
                Case 2:18-ml-02814-AB-FFM Document 199-23 Filed 02/26/19 Page 8 of 8 Page ID
                                                 #:6495




                                C346 CQ DPSG abnormal noise--Verbs

                                      2013 N18 AT Verbs:
                                         The detailed problem is exceptional noise when the transmission is in the neutral shift.
                                         There is no noise when the transmission is in the forward shift. It happens all the time. I
                                         first noticed it the first day after delivery-2.0L

                                         There is exceptional noise from the transmission as long as the speed is low. This
                                         happens when the car is cold or hot. It happens all the time. It happens whenever the
                                         speed is low. When this occurs, the speed is 20-30 and the transmission is in the forward
                                         gear. This happens when starting the vehicle. I first noticed it more than 1 ,000 kilometers
                                         driven after delivery-1.6L




                                  7




                                                                                                                                               7




Produced Subject to a Confidential Protective Order                                                                                         VGSS-00033135
